Per Curiam.

The question presented is whether each of the claimants “quit his work without just cause or has been discharged for just cause in connection with his work,” within the meaning of that provision as found in Section 4141.29 (D)(2)(a), Revised Code. This question is answered in the affirmative for the reasons stated in Marcum v. Ohio Match Co., 4 Ohio App. 2d 95.
The judgment of the Court of Appeals in each case is affirmed.

Judgments affirmed.

Taft, C. J., ZimmeRmah, Matthias, O’Neill, HeRbebt, SchsteideR and Beowh, JJ., concur.